1
2
                                                                    JS-6
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
9
                                     EASTERN DIVISION
10
      H. SAGA INTERNATIONAL CO.,                  Case Number: 5:18-cv-01872-CJC-
11
      LTD., a Taiwanese corporation,              MAA
12
13              Plaintiff,                        JUDGMENT
14              v.
15
      MEILO CREATION, LLC, a
16
      California limited liability company;
17    VARIO CORP., a California
18    corporation; YUN SHUN CHEN, an
      individual; and SHU CHUAN EVA
19    SHIH, an individual,
20
                Defendants.
21
22
23          PURSUANT TO THE JOINT STIPULATION REGARDING ENTRY OF
24   JUDGMENT, IT IS ORDERED THAT:
25          Judgment is entered in favor of Plaintiff H. Saga International Co., Ltd. (“H.
26   Saga”) and jointly and severally against Defendants Meilo Creation, LLC (“Meilo”),
27   Yun Shun Chen (“Chen”), and Shu Chuan Eva Shih (“Shih”) in the amount of
28   $2,640,129.33.


                                                 1
     Judgment                                                      Case No. 5:18-cv-01872-CJC-MAA
1           Judgment is further entered in favor of H. Saga and jointly and severally against
2    Chen and Shih in the amount of $2,076,980.45.
3           Attorneys’ fees and costs in the amount of $21,000.00 be awarded to H. Saga
4    and jointly and severally against Defendants Meilo, Chen, and Shih.
5           The Court retains jurisdiction to enforce this Judgment.
6
7    Dated: November 20, 2019
8                                           Honorable Cormac J. Carney
                                            United States District Court Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 2
     Judgment                                                      Case No. 5:18-cv-01872-CJC-MAA
